

Exhibit 10.131.1
 
CONTRACT RELATED TO THE CO-EXISTENCE OF TRADEMARKS
 
BY AND BETWEEN THE UNDERSIGNED:
 
·
JEANNE LANVIN, corporation with its head office at 15, rue du Faubourg
Saint-Honoré, 75008 Paris, registered in the RCS de Paris under number 612 048
629, and represented by its Chair and Chief Executive Officer, Ms. Shaw Lan
CHU-WANG, hereafter referred to as “LANVIN”,

 
Of the first part,
 
AND
 

 
·
INTER PARFUMS, corporation with its head office at 4, rond-point des Champs
Élysées, 75008 Paris, registered in the RCS de Paris under number 350 219 382,
and represented by its Chair and Chief Executive Officer, Mr. Philippe BENACIN,
hereafter referred to as “INTER PARFUMS”,

 
Of the second part,


IT IS FIRST AND FOREMOST UNDERSTOOD THAT:



LANVIN and INTER PARFUMS have on this day entered into a trademark assignment
contract (the “Trademark Assignment Contract”) under which LANVIN has assigned
to INTER PARFUMS a certain number of trademarks in Class 3, international
trademark deposit for perfumes, toiletries and makeup (with the exception of
cosmetics).


Under the Trademark Assignment Contract, LANVIN benefits from a buy-back option
of the assigned trademarks on July 1, 2025.


In the areas of ready-made clothing for men and women, fashion accessories and
perfumes, the Trademarks (as defined hereafter) have acquired an image as luxury
trademarks and uncontested renown, to which the parties are extremely attached
and which they intend to preserve as long as they make use of the Trademarks.



--------------------------------------------------------------------------------


 
The purpose of this agreement is to specify the conditions under which the
parties intend to manage the Trademarks or have them managed in accordance with
this trademark image.


THE PARTIES THEREFORE AGREE THAT:


ARTICLE 1- DEFINITIONS


1.1
The expression “Trademarks” used in this contract designates all trademarks
which LANVIN respectively owns, in all the international Classes of trademark
deposit and in the Territory, as well as any names, abbreviations, symbols and
other distinctive signs currently associated with LANVIN, or which will be
associated with LANVIN in the future. The trademarks are comprised of the
Assigned Trademarks.



1.2
The expression “Assigned Trademarks” used in this contract refers to the
trademarks listed in Appendix 1.2 herein, Class 3, international trademark
deposit for the Products, which are the subject of the trademark assignment
contract made on this day between the parties, as well as all the trademarks
that INTER PARFUMS will be deposit and/or register prior to the end of the
contract and which will be associated with one or several Trademarks for the
creation, development, distribution and marketing of the Products.



1.3
The term “Products” refers to perfume, toiletries and makeup, with the exception
of all existing and future cosmetics, sold under one or more Trademarks, which
fall under the categories described in Appendix 1.3 of this contract.



1.4
The term “Territory” designates all countries where the Trademarks are or will
be deposited under Class 3, international trademark deposit.



ARTICLE 2 - RESPECT OF THE TRADEMARK IMAGE


2.1
The parties agree to continually respect and ensure continued respect, in all
their actions and initiatives, for the image of quality, elegance and
originality associated with the Trademarks, especially with regard to the
quality of marketed products by using the Trademarks, their esthetic appearance,
their publicity, their promotion and their distribution.



2.2
For the duration of this contract, the parties agree to respect and ensure that
their employees, representatives, agents, sponsors and/or eligible persons and
their affiliates respect all laws and regulations in effect on the Territory
concerned by the subject of this contract.

 

--------------------------------------------------------------------------------


 
2.3
For the duration of this contract, neither the Trademarks, nor, more generally,
the names LANVIN and/or JEANNE LANVIN, nor the abbreviation JLSA, for the
purposes of a corporate name, may be used by one of the entities in which INTER
PARFUMS participates directly or indirectly.



2.4
The parties agree that the name JEANNE LANVIN in high-end ready-made clothing
and perfumes is an important element of this trademark and its reputation. In
this context, each of the parties considers essential that in all domains the
image of elegance, originality and quality associated with the LANVIN trademark
be consistently maintained and respected. The parties agree to maintain the
LANVIN trademark as a trademark associated with luxury.



2.5
The parties agree to create and market products of very high quality in terms of
design, execution, refinement and esthetics, so as to be able to compete with
the most prestigious creations of competing trademarks such as those listed in
Appendix 2.5, in the international market of perfume products and the ready-made
clothing market, respectively.



2.6
In the event that LANVIN assigns its activity or its trademarks before the year
2025, it agrees to ensure that its successor or eligible persons respect the
above provisions.



ARTICLE 3 - TRADEMARKS, INDUSTRIAL PROPERTY


3.1
The Assigned Trademarks must be used by INTER PARFUMS to market the Products, at
the exclusion of any other use. The Assigned Trademarks may not be used in
association with any other trademarks, names, company names or distinguishing
marks, with the exception of names of distributors, or when required by
applicable local regulations and with the exception of usual business or trade
documents in accordance with the provisions of the previous paragraph. The
Assigned Trademarks may not be used as a corporate name, except by LANVIN.



3.2
The maintenance fees for Assigned Trademarks used by INTER PARFUMS will be the
responsibility of INTER PARFUMS. INTER PARFUMS will be free to not renew the
Assigned Trademarks which it will no longer use, and it must notify LANVIN of
its intention. LANVIN agrees to cooperate with INTER PARFUMS in order to provide
it with any papers or document required for the deposit of Assigned Trademarks
and their renewal. In the event of a technical, administrative or legal
difficulty or impossibility (particularly related to the specifics of certain
national trademark rights) in depositing and/or renewing the Assigned Trademarks
with the appropriate national registers, the parties agree to work together in
accordance with the provisions herein, to arrive at the best possible technical
solution, on a case-by-case basis, in respect of the interests of each of the
parties and the spirit of this contract and to sign, if necessary, any
supplementary agreements required for this purpose.

 

--------------------------------------------------------------------------------


 
3.3
LANVIN submits that it is the owner of a non-exclusive license, extended at no
cost by L’OREAL, for use, by LANVIN and/or third parties, for the manufacture of
certain patented mechanisms for closing perfume bottles. As such, LANVIN agrees
to extend the rights resulting from this non-exclusive license.



ARTICLE 4 - COPYRIGHT INFRINGEMENTS


4.1
In the event that a third party engages in (an) act(s) of copyright
infringement, imitation, unfair competition or any other infringement on the
Assigned Trademarks, INTER PARFUMS agrees, within the limits of its rights and
the regulations in effect, to take any appropriate emergency measures to stop
these acts or limit the resulting harm, and to keep LANVIN informed as
expeditiously as possible. LANVIN agrees to provide INTER PARFUMS with any
assistance that it is able to provide as well as all the information in its
possession. INTER PARFUMS will be in charge of the proceedings in the action,
and it will sustain the costs and will alone receive any benefits or indemnity
that may result from the proceedings.



4.2
In the event that a third party opposes the use of an Assigned Trademark or
takes copyright infringement-related proceedings against INTER PARFUMS on the
ground of use of an ASSIGNED TRADEMARK, INTER PARFUMS will notify LANVIN as soon
as possible. INTER PARFUMS will be have the responsibility for and bear the cost
of the defense and will alone receive any resulting benefits and/or indemnity.
The defense costs, the benefits that may result from this defense and any
possible damages and interest will be borne fully by INTER PARFUMS.



4.3
LANVIN agrees to take any necessary and appropriate measures in the event of
acts of copyright infringement, imitation or unfair competition or any other
infringement on the Trademarks that it owns (with the exception of the ASSIGNED
TRADEMARKS described in paragraphs 5.1 and 5.2 above), of which it has been made
aware.



4.4
Each party agrees to inform the other party, as expeditiously as possible, in
the event that it is made aware of acts of copyright infringement imitation,
unfair competition, or any other infringement on the Trademarks which would
concern the other party.



ARTICLE 5 - PROMOTIONAL ITEMS


INTER PARFUMS may use (by sale or trade discount), under the Assigned
Trademarks, promotional items or products of any kind (outside the domain of
Products) on the condition that:


a) LANVIN has previously authorized the distribution of the items in question,
of which INTER PARFUMS will have submitted a sample or model to LANVIN, with it
being understood that any possible refusal by LANVIN must be made for reasons
that would objectively demonstrate that such distribution would bring about real
and serious harm to LANVIN.



--------------------------------------------------------------------------------


 
b) Use of these items remains secondary to use of the Products of the contract


c) The promotional items and products are indicated as “Lanvin Parfums” and
there can be no confusion with products marketed by LANVIN or its other license
holders.
 
ARTICLE 6 - NON-COMPETITION AND FAIRNESS


6.1
For the duration of the contract, LANVIN may not use or have any other party use
Trademarks in the area of Products, or undertake any actions that may
prejudicially affect the use of the Products and Assigned Trademarks in an area
other than that of the Products, or undertake any actions that may prejudicially
affect the use of the Trademarks by LANVIN.



6.2
The parties agree to execute this contract in a fair manner and to not take any
measures, directly and/or indirectly, which would prejudicially affect LANVIN or
INTER PARFUMS and/or the sale, distribution or image of the Products.



ARTICLE 7 - DURATION OF THE CONTRACT


This contract takes effect as of the signing of this contract and will remain in
effect until June 30, 2025. The parties will negotiate in good faith, as
required, a new coexistence agreement which will take effect on July 1, 2025.


ARTICLE 8 - MODIFICATION OF THE CONTRACT


8.1
Any overriding or supplementary agreement or any amendment to this contract will
necessarily be established by a written document signed by the parties and
attached to the contract. Any such modification will be limited to the specific
point for which it will have been agreed.



8.2
If, in the event of a force majeure, it is impossible for one of the parties to
honor its commitments under this contract, it must inform its contracting party,
So that the parties may together agree to equitable adjustments to this contract
in their common interest.



8.3
If one or several provisions of this contract proves to be without effect, this
circumstance will in no way affect the validity of other provisions in the
contract nor the validity of the contract in its entirety. The same would be the
case in the event that this contract contains omissions. The provision that
would need to be removed, or which is missing, will be replaced by a legally
valid provision consistent with the purpose of this contract.

 

--------------------------------------------------------------------------------


 
ARTICLE 9 - CONFIDENTIALITY


9.1
The parties agree to consider as strictly confidential and to treat as such all
information, regardless of its nature and its support, collected during the
execution of this Contract, including the clauses of this Contract (hereafter
“Confidential Information”).



9.2
Notwithstanding the clauses in paragraph 9.1, INTER PARFUMS will be authorized,
in application of its status as a listed company, to disclose this Confidential
Information if this information should be revealed further to a requirement of a
regulation in effect, particularly if it relates to the stock exchange or if
this information should be revealed further to an injunction by a judicial or
administrative authority, with the provision that LANVIN is informed and
consulted beforehand regarding the terms of disclosure of this information.



9.3
All information known by the public is deemed non-confidential unless it is
compiled in a manner unknown to the public.



9.4
The parties agree to not disclose or allow to be disclosed, directly or
indirectly or through a third party, in whole or in part, any Confidential
Information of which they are aware, to any third party whatsoever, with the
exception of employees and/or subcontractors requiring this information to carry
out their obligations.



9.5
The parties agree, in this regard, to take any necessary measures with respect
to employees and/or beneficiaries in order that they be subjected to this same
obligation of confidentiality.



9.6
The parties agree not to use the Confidential Information in a context other
than that of this contract.



9.7
Each party agrees to return upon request all documents or supporting documents,
as well as any copies thereof, from the other party which contain Confidential
Information that will have been submitted to it in connection with the execution
of this Contract.



ARTICLE 10 - NOTIFICATIONS


All notifications made by one of the parties in connection with the execution of
this contract’s provisions, must be sent, by registered mail with acknowledgment
of receipt, to the address of the other party’s head office, to the attention of
its legal representative, or any other person duly designated by said party.



--------------------------------------------------------------------------------


 
ARTICLE 11- CONCILIATION / DISPUTES


In the event of a disagreement between the parties on the validity,
interpretation, execution and/or resolution of one of the provision in these
contracts, the parties agree that, prior to initiating any contentious
procedure, they will follow the conciliation procedure outlined hereunder:





·
First, competent operations managers of each of the parties will meet to discuss
the subject of disagreement, on the initiative of the most diligent party, and
as soon as possible, upon emergence of the disagreement. The goal of this
meeting will be to find an amiable solution to the disagreement in question.
Minutes of this meeting will be recorded by both parties.

 

·
Secondly, if the meeting between the operations managers does not lead to an
amiable solution, the leading managing agents of each party will meet and make
their best efforts to resolve the disagreement amiably. This meeting must be
held as quickly as possible and no later than ten (10) days from the meeting
between operations managers.



If, in spite of the conciliation procedure, a proceeding goes forward on the
validity, interpretation, execution and/or resolution of the contracts, or if
one of the parties refuses to carry out the above-mentioned procedure with
diligence and good faith, this proceeding will be submitted to the exclusive
jurisdiction of the Paris Court of Appeal.


ARTICLE 12 - APPLICABLE LAW


This contract is subject to French Law.


Signed on July 30, 2007
In Paris
In two (2) originals
 

        /s/ Ms. Shaw Lan CHU-WANG     /s/ Philippe BENACIN

--------------------------------------------------------------------------------

JEANNE LANVIN SA
Ms. Shaw Lan CHU-WANG
   

--------------------------------------------------------------------------------

INTER PARFUMS
Mr. Philippe BENACIN

 

--------------------------------------------------------------------------------



Appendix 1.3: List of Products




Products - women’s line
 
1. Perfume extract*
2. Perfume spray*
3. Perfume bottle*
4. Eau de toilette spray*
5. Cologne spray*
6. Pocket spray*
7. Pocket spray refill*
8. Roll-on pocket perfume pen
9. Body cream
10. Body lotion
11. Glitter body lotion
12. Body oil
13. Perfumed body powder
14. Bath and shower gel
15. Shower foam
16. Exfoliant for the body
17. Deodorizing spray
18. Roll-on deodorant
19. Hair mist
20. Glitter hair mist
21. Scented shampoo
22. Soap
23. Scented indoor candle


Products - men’s line
 
24. Eau de toilette spray
25. Eau de toilette bottle
26. Cologne spray
27. After-shave lotion bottle
28. After-shave balm bottle
29. Shaving gel
30. Shower gel for body and hair
31. Shampoo plus conditioner
32. Spray deodorant
33. Deodorant stick
34. Soap


Makeup (this list is indicative and may evolve in the course of execution of the
contract to include new products usually considered as makeup).



--------------------------------------------------------------------------------


 
COMPLEXION
 

·
Foundation (liquid and powder)

   

·
Blush

   

·
Terracota

   

·
Powder

   

·
Anti-circle cream

 
EYES
 

·
Mascara

   

·
Eye shadow

   

·
Eye contour (eye pencil, eyebrow pencil, eyeliner)

 
LIPS
 

·
Lipstick

   

·
Gloss

   

·
Lipliner

   

·
Repulper

 
NAILS
 

·
Polish

   

·
Nail care

   

·
Nail polish remover

 
Note: Products not marked with an asterisk (*) are granted as extensions of
product lines directly related and completely faithful to the perfumes. There
must be an explicit reference to the corresponding perfume in their names.
 

--------------------------------------------------------------------------------

